UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2323


BALMORIS ALEXANDER CONTRERAS-MARTINEZ,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    August 21, 2009                 Decided:   October 13, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Katherine Leong, WILLIAMS & CONNOLLY, LLP, Washington, D.C., for
Petitioner.    Michael F. Hertz, Acting Assistant Attorney
General, Terri J. Scadron, Assistant Director, Corey L. Farrell,
OFFICE   OF  IMMIGRATION   LITIGATION,  Washington,   D.C.,  for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Balmoris         Alexander                Contreras-Martinez,                a    native       and

citizen of El Salvador, petitions for review of an order of the

Board    of    Immigration            Appeals             (“Board”)           dismissing         his     appeal

from the immigration judge’s order denying his applications for

asylum,       withholding             of       removal             and       withholding          under       the

Convention Against Torture (“CAT”).                                      We deny the petition for

review.

               The       INA    authorizes                the      Attorney         General       to     confer

asylum on any refugee.                    8 U.S.C. § 1158(a) (2006).                            It defines a

refugee as a person unwilling or unable to return to his native

country       “because          of    persecution                  or    a    well-founded             fear   of

persecution             on     account              of        race,          religion,          nationality,

membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42)(A) (2006).                                       “Persecution involves the

infliction         or    threat       of       death,             torture,      or       injury    to     one’s

person    or       freedom,           on       account             of     one       of    the     enumerated

grounds . . . .”                     Li        v.        Gonzales,            405        F.3d      171,       177

(4th Cir. 2005) (quotation marks and citations omitted).

               An alien “bear[s] the burden of proving eligibility

for     asylum,”             Naizgi        v.            Gonzales,            455        F.3d     484,        486

(4th Cir. 2006);               see    8    C.F.R.             §    1208.13(a)            (2009),       and    can

establish refugee status based on past persecution in his native

country       on        account           of    a         protected            ground.             8    C.F.R.

                                                          2
§ 1208.13(b)(1).             Without regard to past persecution, an alien

can establish a well-founded fear of persecution on a protected

ground.              Ngarurih           v.      Ashcroft,        371       F.3d        182,         187

(4th Cir. 2004).

               The     well-founded             fear      standard        contains        both       a

subjective and an objective component.                           The objective component

requires a showing of specific, concrete facts that would lead a

reasonable         person    in        like    circumstances         to   fear     persecution.

Gandziami-Mickhou                 v.         Gonzales,        445         F.3d         351,         353

(4th Cir. 2006).             “The subjective component can be met through

the    presentation          of    candid,        credible,         and   sincere        testimony

demonstrating a genuine fear of persecution . . . .                                     [It] must

have    some       basis    in    the        reality    of   the     circumstances            and   be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                        Li, 405 F.3d at 176 (quotation

marks, citations, and alteration omitted).

               A    determination             regarding      eligibility         for    asylum      or

withholding of removal is affirmed if supported by substantial

evidence       on     the     record          considered       as    a     whole.         INS       v.

Elias-Zacarias,            502     U.S.        478,    481    (1992).            Administrative

findings       of     fact,        including          findings       on    credibility,             are

conclusive unless any reasonable adjudicator would be compelled

to decide to the contrary.                       8 U.S.C. § 1252(b)(4)(B) (2006).

Legal     issues       are       reviewed        de    novo,     “affording            appropriate

                                                  3
deference to the [Board’s] interpretation of the INA and any

attendant regulations.”                Lin v. Mukasey, 517 F.3d 685, 691-92

(4th Cir. 2008).           This court will reverse the Board only if “the

evidence . . . presented               was   so     compelling         that    no    reasonable

factfinder        could         fail    to     find        the        requisite       fear    of

persecution.”           Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

             We      find        no    error        in     the        Board’s       denial    of

Contreras-Martinez’              claims      for     asylum        and    withholding         of

removal.          His     proposed      social       group       of    adolescents       in   El

Salvador who refuse to join the gangs of that country because of

their opposition to the gangs’ violent and criminal activities

is too broad and ill-defined to qualify as a “particular social

group”      within       the     meaning       of     the    INA.             See    8   U.S.C.

§§ 1101(a)(42)(A), 1231(b)(3).

             The        Board    has    defined       “persecution            on    account   of

membership in a particular social group” within the meaning of

the   INA    to     mean        “persecution        that     is       directed      toward    an

individual who is a member of a group of persons all of whom

share a common, immutable characteristic[,] . . . one that the

members of the group either cannot change, or should not be

required to change because it is fundamental to their individual

identities or consciences.”                  Matter of Acosta, 19 I. & N. Dec.

211, 233 (B.I.A. 1985), overruled on other grounds by Matter of

                                               4
Mogharrabi, 19 I. & N. Dec. 439 (B.I.A. 1987).                                 Further, as

detailed in In re C-A, 23 I. & N. Dec. 951, 960 (B.I.A. 2006)

and affirmed in In re A-M-E & J-G-U-, 24 I. & N. Dec. 69, 74-76

(B.I.A. 2007), in addition to “immutability,” the Board requires

that a particular social group have: “(1) social visibility,

meaning that members possess characteristics . . . visible and

recognizable        by    others     in    the        native      country, . . . (2)        be

defined     with       sufficient    particularity           to      avoid   indeterminacy,

. . . and (3) not be defined exclusively by the fact that its

members have been targeted for persecution[.]”                               Scatambuli v.

Holder,     558    F.3d     53,     59    (1st    Cir.       2009)     (quotation      marks,

citations, and alterations omitted).

             Contreras-Martinez’ claims fail this test because he

has   not   demonstrated          that    members       of     his    proposed      group   are

perceived by gang members or others in El Salvador as a discrete

group.           See     Ucelo-Gomez       v.         Mukasey,       509     F.3d     70,   73

(2d Cir. 2007)           (“[M]embership          in     a    purported       social     group

requires a certain level of ‘social visibility.’”);                                 Matter of

S-E-G-, 24 I. & N. Dec. 579, 586-88 (B.I.A. 2008) (concluding

that Salvadoran youths who resist gang recruitment are not a

cognizable social group because they do not share recognizable

and discrete attributes).                 Additionally, the proposed group is

inchoate, as it is comprised of a potentially large and diffuse

segment     of     El    Salvadoran       society.           See      Matter     of   S-E-G-,

                                             5
24 I. & N. Dec. at 585.              To the extent that Contreras-Martinez

suggests    that      the    Board’s      definition       of    “particular        social

group”    should     not     control     here,    we     defer    to   its    reasonable

interpretation of that term.               See Castillo-Arias v. U.S. Att’y

Gen.,     446    F.3d    1190,      1197-98      (11th    Cir.     2006);     see    also

Scatambuli, 558 F.3d at 59-60 (upholding “social visibility” as

a criteria for a particular social group).

                We   further      find   that    substantial      evidence      supports

the Board’s finding that Contreras-Martinez was not eligible for

relief under the CAT.               Accordingly, we deny the petition for

review.     We dispense with oral argument because the facts and

legal    contentions        are    adequately     presented       in    the    materials

before    the    court      and   argument      would     not    aid   the    decisional

process.

                                                                       PETITION DENIED




                                            6